—In an action, inter alia, to recover damages for malicious prosecution, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Colabella, J.), dated November 22, 1994, which granted the defendant’s motion for summary judgment and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly dismissed the complaint as untimely inasmuch as the action was not commenced within the applicable Statute of Limitations. Contrary to the plaintiffs contention, the limitations period was not tolled by either the 30-day waiting period found in General Municipal Law § 50-i (1) (b) or the period for an examination of claim found in General Municipal Law § 50-h (see, General Municipal Law § 50-i [2] , [3]; Baez v New York City Health & Hosps. Corp., 80 NY2d 571; Astromovich v Huntington School Dist. No. 3, 80 AD2d 628, affd 56 NY2d 634; Rose v Metro N. Commuter R. R., 143 AD2d 993; Lowinger v City of New York, 64 AD2d 888; Stazio v County of Albany, 60 AD2d 934). O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.